Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are presently pending in this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 10 3646792).
Regarding claims 9, 11, 12 and 14, Zhang et al. teach the formation of a foam nickel/nickel oxide nanocomposite material, wherein a foam nickel ("nickel foam" is placed in an oxalic acid solution serving as an electrolyte, and subjected to anodic oxidation under conditions including a reaction potential up to 100 V, a reaction time of 10 seconds to one hour, and a reaction temperature of from -10 to 90°C, followed by an annealing treatment at 325 to 400°C to obtain the nickel/nickel oxide nanocomposite material.  See paragraphs [0007]-[0009] of Zhang et al., as well as Embodiments 1 and 2, which further teach the formation of nickel oxalate hydrate after the anodic oxidation treatment.
Regarding claim 10, it is considered that because Zhang et al. teach an annealing step comparable to that instantly claimed, the skilled artisan would have been motivated to reasonably expect the morphology of the nickel oxalate to change,  absent the showing of convincing evidence to the contrary.
Regarding claim 14, the skilled artisan would have been motivated to determine through routine experimentation the optimal annealing conditions, such as an argon atmosphere, and an annealing time of from about 30 minutes to one hour, given that this reference teaches an annealing temperature comparable to that instantly claimed.
Zhang et al. do not explicitly teach or suggest the limitations of Applicants' claims regarding the presence of nickel oxalate "bulk crystals", or regarding the formation of "carbon-doped nickel oxide nanorods", as recited in Applicants' claims.  However, because Zhang et al. teach a method comparable to that instantly claimed, with respect to anodizing nickel foam to form nickel oxalate hydrate, followed by annealing the anodized nickel foam, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants' invention that the formation disclosed in Zhang et al. to result in (1) nickel oxalate hydrate crystals and (2) carbon-doped nickel oxide nanorods, absent the showing of convincing evidence to the contrary.

Allowable Subject Matter
Claims 1-8 and 15-19 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Zhang et al., as discussed above, nor the cited references of record, teach or suggest the limitations of claims 1-8, 13, or 15-19.
	While Zhang et al. disclose the employment of a nickel foam, this reference does not teach or suggest the claimed bulk density thereof, as recited in claim 13.  Further, Zhang et al. do not teach or suggest the claimed catalyst comprising nickel foam and carbon-doped nickel oxide nanorods disposed thereon, as recited in claims 1-8, or the employment of the aforementioned claimed catalyst in a process for producing hydrogen, as recited in claims 15-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Exemplary prior art includes:
Fang et al (CN 10 7321379), which teaches a three-dimensional porous nickel oxide and nitrogen-doped graphene quantum dot complex, wherein nickel foam serves as a substrate.  The complex is prepared by subjecting foam nickel to ultrasonic cleaning with ethanol and water, followed by preparing nitrogen-doped graphene quantum dots in a water solution via microwave synthesis, mixing the quantum dots in a water solution with trioctyl phosphorus oxide water solution (serving as an etchant), transferring this mixture to a reaction kettle and adding thereto the nickel foam, and carrying out a hydrothermal treatment to obtain the nitrogen-doped graphene quantum dot complex.
Zhao et al. (CN 10 9003825), which teaches the preparation of a three-dimensional hierarchical porous structure nitrogen-doped partially graphitized carbon/nickel oxide/nickel composite, wherein a nickel salt is added to a polymer solution (polyacrylamide dissolved in deionized water), followed by adding a cross-linking agent and a pH regulator thereto, preparing a cross-linked polyacrylamide/nickel salt composite hydrogel via a hydrothermal reaction, forming a cross-linked polyacrylamide/nickel salt composite aerogel from the hydrogel, and calcining the aerogel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 13, 2022